                      Case 18-17271-mkn                       Doc 12-4       Entered 12/26/18 22:29:46                   Page 1 of 2

    Fill in this information to identify the case:

    Debtor nameJo & Mike Properties, LLC


    United States Bankruptcy Court for the:                            District of
                                                                                     (State)
    Case number (If known):                                             Chapter

N

                                                                                                                                        ❑ Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

 1. Does the debtor have any executory contracts or unexpired leases?
       ❑   No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ❑ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
     Form 206A/B).
 2. List all contracts and unexpired leases                                                 State the name and mailing address for all other parties with
                                                                                            whom the debtor has an executory contract or unexpired lease


       State what the contract or             Mortgage on office building                      Loan Acquisitions Company, 9126 SW Ridder Road
 2.1   lease is for and the nature
       of the debtor’s interest                                                                Wilsonville, Or 97070

       State the term remaining               Accelerated do to death of member
       List the contract number of
        any government contract


       State what the contract or             Net Net Lease                                        MJ Moore & Associates, 6490 W Desert Inn, Rd, Las Vegas
 2.2   lease is for and the nature
       of the debtor’s interest                                                                    Nevada 89146

       State the term remaining               Month to Mont
       List the contract number of
        any government contract


       State what the contract or
 2.3   lease is for and the nature
       of the debtor’s interest

       State the term remaining
       List the contract number of
        any government contract


       State what the contract or
 2.4
       lease is for and the nature
       of the debtor’s interest

       State the term remaining
       List the contract number of
        any government contract


       State what the contract or
 2.5   lease is for and the nature
       of the debtor’s interest

       State the term remaining
       List the contract number of
        any government contract




Official Form 206G                             Schedule G: Executory Contracts and Unexpired Leases                                           page 1 of
                      Case 18-17271-mkn               Doc 12-4       Entered 12/26/18 22:29:46                 Page 2 of 2

Debtor          Jo & Mike Properties, LLC                                              Case number (if known) 18-17271
               Name




          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired lease


         State what the contract or
 2._     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2._     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2._     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract

         State what the contract or
 2._     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract


         State what the contract or
 2._     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract

         State what the contract or
 2._     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract

         State what the contract or
 2._     lease is for and the nature
         of the debtor’s interest

         State the term remaining
         List the contract number of
         any government contract



 Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                              page     of
